Citation Nr: 0502931	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic disability 
of the eyes as due to tear gas exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral shoulder 
arthritis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.

This appeal arises from a February 2002 rating decision by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans' Affairs which denied the above claims.

In January 2005, a Travel Board Hearing was held at the 
Regional Office in Atlanta, Georgia before the undersigned 
Acting Veterans Law Judge.

In January 2005, the Board received a motion, submitted by 
the veteran's representative, to advance this case on the 
Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.

The issues of entitlement to service connection for 
hypertension, bilateral shoulder arthritis, and headaches are 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran does not have chronic disability of the eyes due 
to tear gas exposure related to his military service.





CONCLUSION OF LAW

Chronic disability of the eyes as due to tear gas exposure 
was not incurred or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran argues that service connection is warranted for 
chronic disability of the eyes as due to tear gas exposure.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran asserts that he was exposed to tear gas during a 
basic training exercise.  At the time, his vision became 
blurry and his eyes became painful.  He was not treated in 
service and did not have any vision or eye problems until the 
1990s, when his vision deteriorated and he required glasses. 

It is noted that there are no service medical records (SMRs) 
in the veteran's claims file.  The RO requested the veteran's 
SMRs from the National Personnel Records Center, but was 
informed that any records which might have been on file were 
probably destroyed in a fire in 1973.  The Board notes that 
the obligation to give the veteran the benefit of the doubt 
is heightened when the veteran's service medical records are 
presumed lost.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  During the veteran's January 2005 hearing, the 
veteran's representative noted that some of the RO's 
correspondence to the veteran listed an incorrect Social 
Security number.  The representative suggested that there may 
have been difficulties locating the veteran's records because 
of the incorrect number.  However, the RO's request to the 
NPRC was submitted with the correct Social Security number.  
The Board finds that another request would be futile.  
Moreover, the veteran has testified that he was not treated 
for eye or vision problems during service, so even if the 
veteran's service medical records could be located, they 
would be unlikely to contain evidence of an eye injury or 
treatment.

During his hearing, the veteran testified that he has current 
vision problems and cataracts which are too small to be 
removed.  VA outpatient treatment records indicate that the 
veteran was given eyeglasses in August 2001 (although the 
veteran testified that he was first prescribed glasses in the 
1990s.)  A November 2001 treatment note indicates that the 
veteran had lower eyelid outgrowth which led to irritation.  
In December 2001, the veteran underwent surgery to shorten 
his lower eyelids.  In addition, the veteran testified that 
he had no vision problems and did not undergo a vision 
examination before the 1990s at a VA facility.

The Board has considered the veteran's testimony, but his 
statements are not competent evidence of a current diagnosis 
or a nexus between his current eye problems and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The Board also notes that, according to the veteran's 
testimony, he first experienced vision problems in the 
1990s, at least 33 years after separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology.  This weighs 
heavily against the claim.   See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The veteran has never stated a 
medical professional has told him he has any disability of 
the eyes due to disease or injury incurred during military 
service, to include the alleged exposure to tear gas.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic disability of the eyes as due to tear gas exposure.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
February 2002 decision that the criteria for entitlement to 
service connection for chronic disability of the eyes as due 
to tear gas exposure had not been met.  This notice also 
informed the appellant of the reasons and bases for the RO's 
decision.  In December 2001, the veteran received notice (by 
way of a telephone call) of VA's duty to assist him and a 
description of what the evidence must show to establish 
entitlement to service connection.  In addition, the veteran 
received a July 2003 statement of the case which notified him 
of the VCAA and further described the standard for 
adjudicating his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board concludes that the discussions in the RO decision, 
the telephone call, and SOC sent to the appellant notified 
him of the information and evidence needed to substantiate 
the claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in February 
2002, after the veteran received notice of the duty to assist 
in December 2001.  The caller asked the veteran if he knew of 
any other sources of evidence to substantiate his claim.  The 
call, combined with the subsequent statement of the case, 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested service medical 
records from the National Personnel Records Center (NPRC).  
However, as noted above, these records could not be obtained.  
In addition, the RO obtained the veteran's treatment records 
from VA facilities.  The veteran has not provided VA with 
competent evidence of a current diagnosis or nexus to 
service, so a medical examination or opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  

Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  In the circumstances of this 
case, further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.


ORDER

Service connection for chronic disability of the eyes as due 
to tear gas exposure is denied.


REMAND

The veteran testified that he was treated by Dr. Brown from 
the 1960s through approximately 1969.  He was then treated by 
Dr. Cook at the Crawford Long Hospital until approximately 
2002.  Both doctors treated the veteran for hypertension, 
bilateral shoulder arthritis, and headaches.  However, there 
are no private treatment records in the claims file.  These 
records should be obtained, if possible, especially in light 
of the fact that service medical records are not available.

In addition, the most recent VA medical records in the 
veteran's claims file are from January 2002.  The veteran has 
testified that he continues to be treated at the VAMC.  
Therefore, there may be more recent VA treatment records 
which could be relevant to his claim and should be obtained, 
if available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

As discussed above with respect to the eye claim decided 
herein, the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000), via a telephone call in December 2001.  
Although this notice appears to be sufficient, since it is 
necessary to remand the claims to obtain the additional 
medical records described above, the RO should also take this 
opportunity to provide the veteran written notification of 
the VCAA, to ensure adequate notice has been given. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Provide the veteran all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475.  Specifically, the RO should 
send the veteran written notice of the 
VCAA which adequately informs him of 
VA's duty to assist him in obtaining 
evidence to substantiate his claim.  

2.  The RO should contact the VAMC in 
Atlanta, Georgia, and request records of 
the veteran's treatment at that facility 
from January 2002 until the present.  
All records obtained should be 
associated with the claims folder.  

3.  The RO should contact the veteran 
and obtain the Crawford Long Hospital's 
address and an authorization to obtain 
all treatment records from that 
facility, to include records from Dr. 
Cook and Dr. Brown, if possible.  The RO 
should attempt to obtain any treatment 
records and associate them with the 
claims file.

4.  The RO should then readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


